DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              LA CONTESSA, INC., and THOMAS PRIANO,
                            Appellants,

                                     v.

                              COLLEKT, LLC.,
                                 Appellee.

                              No. 4D19-3342

                         [November 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 16-
017234.

  Jon Polenberg and Yasin Daneshfar of Becker & Poliakoff, P.A., Fort
Lauderdale, for appellants.

  Michael P. Hamaway of Mombach, Boyle, Hardin & Simmons, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.